Citation Nr: 0700930	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-36 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for postoperative bilateral 
arm and hand disorders, to include ulnar neuropathy, carpal 
tunnel syndrome, tendonitis, ulnar nerve palsy, and nonunion 
fracture of the left humerus, claimed as a result of exposure 
to ionizing radiation.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from March 1956 to November 
1958.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana which denied the benefit sought on 
appeal.  


REMAND

The veteran was afforded a BVA hearing in Washington D.C. in 
April 2005 pursuant to his request for such a hearing.  
However, the individual who conducted that hearing is no 
longer employed at the Board.  Since that individual is 
required to participate in the final decision, 38 U.S.C.A. 
§ 7102 (a) (West 2002); 38 C.F.R. § 20.707 (2006), and is 
unable to do so, the veteran was informed of the situation 
and was offered an opportunity to appear for an additional 
BVA hearing.  The veteran responded that he desired a hearing 
before the BVA at the RO.

This case is therefore returned to the RO via the Appeals 
Management Center in Washington, D.C., and the VA will notify 
the veteran when further action on his part is required.  
Accordingly, this case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge at the next available opportunity.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


